Exhibit 10.21

2011 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS

The 2011 annual base salaries of the following Named Executive Officers of
Ameren Corporation (Ameren), Union Electric Company (UE), Ameren Illinois
Company (AIC) and Ameren Energy Generating Company (Genco) (which officers were
determined to the extent applicable by reference to the Ameren Proxy Statement
and the UE, Central Illinois Public Service Company (CIPS) and Central Illinois
Light Company (CILCO) Information Statements, each dated March 10, 2010, for the
2010 annual meetings of shareholders and by reference to the definition of
“Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K) are as
follows:

 

Name and Position

   2011 Base Salary  

Thomas R. Voss

Chairman, President and Chief Executive Officer – Ameren

   $ 900,000   

Warner L. Baxter

Chairman, President and Chief Executive Officer – UE

   $ 590,000   

Martin J. Lyons, Jr.

Senior Vice President and Chief Financial

Officer – Ameren, UE, AIC and Genco

   $ 485,000   

Steven R. Sullivan

Senior Vice President, General Counsel and
Secretary – Ameren, UE, AIC and Genco (through March 1, 2011)

Chairman and President – Genco (effective March 2, 2011)

   $ 438,000   

Charles D. Naslund

Chairman and President – Genco (through March 1, 2011)

Senior Vice President – UE (effective March 2, 2011)

   $ 437,000   

Adam C. Heflin

Senior Vice President and Chief Nuclear Officer – UE

   $ 400,000   

Scott A. Cisel

Chairman, President and Chief Executive Officer – AIC

   $ 398,000   

Daniel F. Cole

Senior Vice President – UE, AIC and Genco

   $ 391,000   

Jerre E. Birdsong

Vice President and Treasurer – Ameren, UE, AIC and Genco

   $ 306,000   